Citation Nr: 0913858	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-32 219	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for lumbar spine degenerative disc disease (DDD).

2.  Entitlement to an initial rating higher than 10 percent 
for cervical spine DDD.

3.  Entitlement to an initial rating higher than 10 percent 
for left knee arthritis.

4.  Entitlement to service connection for skin allergies, 
bilateral legs.



ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to August 
1992, and from September 1994 to August 2006.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
granted service connection for lumbar and cervical spine DDD 
and for left knee arthritis, and assigned 10 percent ratings 
for each disability, effective September 1, 2006, the day 
after separation from service.  The RO also denied service 
connection for skin allergies, bilateral legs.  The Veteran 
disagreed with each of these determinations.

The Veteran's claim was processed by the benefits delivery at 
discharge unit at the Winston-Salem RO.  As the Veteran was 
living abroad, her claims file was subsequently transferred 
to the Pittsburgh RO.  The Veteran, however, has since 
indicated that she has moved to Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  Moreover, a Veteran is competent to provide an 
opinion that her disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

In this case, the Veteran underwent a VA-authorized 
orthopedic examination in January 2007, but she indicated in 
a July 2008 letter that her back and left knee disabilities 
had worsened recently.  In a July 2008 letter, Dr. Whittaker 
recommended that the Veteran's disabilities be reevaluated 
prior to a decision on her appeal, based on continuing 
worsening of her disabilities.  

Given the evidence of a recent increase in disability, a VA 
examination as to the current severity of her back and left 
knee disabilities is required.

The Veteran was not provided with notice in regard to her 
claim for service connection for skin allergies involving the 
legs, as required by the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §5103 (West 2002)).  

While such letters were sent with regard to other service 
connection claims, VCAA compliant notice as to one claim does 
not necessarily suffice for other claims as well.  Moreover, 
the evidence does not reflect that the VCAA's requirements 
have otherwise been communicated to the Veteran or that she 
understood these requirements.  The first element of proper 
VCAA notification is that VA must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004). 

The RO's November 2006 letter notifying the Veteran of the 
denial of her claim for service connection for skin 
allergies, bilateral legs, indicated that the RO determined 
that service connection was denied because this disability 
was not related to service.  However, the October 2006 rating 
decision indicated that service connection was denied because 
"the medical evidence of record fails to show that this 
disability has been clinically diagnosed."  The Veteran's 
subsequent correspondence reflects a focus on the in-service 
allergic reaction that she experienced (for example, her 
efforts to obtain the McGuire Air Force Base records of 
treatment for this condition), and does not address the issue 
of whether she has a current disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of present disability there can be no valid claim); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
requirement that there be a current disability is satisfied 
when the disability is shown at the time of the claim or 
during the pendency of the claim, even though the disability 
subsequently resolves).

Moreover, there are records reporting in-service treatment at 
McGuire Air Force Base for allergic reaction that occurred 
around August 2000.  These are not of record and have not 
been requested from that facility.  VA has an obligation to 
seek these records.  38 U.S.C.A. § 5103A(c)(1) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should request records 
of treatment at McGuire Air Force Base 
relating to the allergic reaction of the 
legs around August 2000.  This request 
should be directed to the service 
department and the McGuire Air Force 
Base.

2.  Issue a VCAA notice letter that 
informs the Veteran of any information 
and evidence not of record (1) that is 
necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) 
that the Veteran is expected to provide.  
As to the first element, the RO should 
inform the Veteran that the denial of her 
claim was based on the absence of 
evidence that she had a current 
disability, i.e., skin allergies, 
bilateral legs, and that evidence that 
she has had this disability at any time 
since filing her claim is required in 
order to substantiate her claim for 
service connection for this disability.

3. The Veteran should be afforded a VA 
examination to assess the current 
orthopedic and neurological 
manifestations of her lumbar and cervical 
spine disabilities.  The claims folder 
should be made available to the examiner 
or examiners for review prior to the 
examination or examinations.  All 
examiners should acknowledge such review 
in the examination report or in an 
addendum.

The examiner should report the Veteran's 
ranges of cervical and thoracolumbar 
spine flexion, extension, lateral 
flexion, and rotation in degrees and note 
the presence or absence of muscle spasm 
in the cervical and lumbar spine.

The examiner should determine whether the 
lumber and cervical spine disabilities 
are manifested by weakened movement, 
excess fatigability, or incoordination. 
Such inquiry should not be limited to 
muscles or nerves. These determinations 
should be expressed in terms of the 
additional degree of range of motion loss 
due to any pain, weakened movement, 
excess fatigability, incoordination, or 
flare-ups.

The examiner should report whether 
intervertebral disc disease has required 
periods of doctor prescribed bed rest in 
the last 12 months and, if so, the 
frequency and duration of such periods.

The examiner should also note any nerves 
affected by paralysis, partial paralysis, 
neuralgia, or neuritis, and, for affected 
nerves, express an opinion as to the 
severity of such symptoms in terms of 
being complete, slight, moderate, 
moderately severe, or severe.

These findings are needed to rate the 
Veteran's disability in accordance with 
VA's Schedule for Rating Disabilities. 38 
C.F.R. Part 4.  It is therefore essential 
that the examination report contain these 
findings. 

4.  The Veteran should be afforded a VA 
examination to assess the current 
manifestations of her left knee 
arthritis. The claims folder should be 
made available to the examiner for review 
and the examiner is requested to 
acknowledge such review in the 
examination report or in an addendum.

That examiner should report the ranges of 
left knee flexion and extension in 
degrees; and determine whether the knee 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not 
be limited to muscles or nerves. These 
determinations should be expressed in 
terms of the additional degree of range 
of motion loss due to any weakened 
movement, excess fatigability, 
incoordination, pain or flare-ups.

The examiner should also report whether 
there is dislocation of the semilunar 
cartilage, or knee instability or 
subluxation; as well as the severity of 
any instability or subluxation noted on 
examination.

These findings are needed to rate the 
Veteran's disability in accordance with 
VA's Schedule for Rating Disabilities.  
38 C.F.R. Part 4.  It is therefore 
essential that the examination report 
contain these findings.

5.  If any benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case considering all 
evidence received since the statement of 
the case, before returning the case to 
the Board, if otherwise in order.  As to 
the claims for higher initial ratings, 
the readjudication of these claims should 
include consideration of whether referral 
for consideration of an extraschedular 
rating is warranted pursuant to 38 C.F.R. 
§ 3.321(b)(1).

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

